Exhibit 10.54

AMENDED AND RESTATED

GAS GATHERING AGREEMENT

BETWEEN

COWTOWN PIPELINE L.P. (“GATHERER”)

AND

QUICKSILVER RESOURCES INC. (“PRODUCER”)

Lake Arlington Gathering System, Tarrant County, Texas

Effective Date September 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. Definitions

    3   

2. Dedication of Contract Area

    6   

3. Reservations of Parties

    7   

4. Receipt Point(s) and Delivery Point(s)

    7   

5. System Operations; Imbalances

    8   

6. Quantity; Nominations and Dispatching

    9   

7. Quality

    10   

8. Tests

    12   

9. Measurement and Meter Testing

    12   

10. Allocation of Gains, Fuel and Loss

    15   

11. Fees

    16   

12. Accounting, Payments and Credit Assurances

    16   

13. Warranty

    18   

14. Taxes

    18   

15. Indemnity

    19   

16. Force Majeure

    20   

17. Unprofitable Operations and Rights of Termination

    21   

18. Term

    22   

19. Regulatory Bodies

    22   

20. Disputes

    22   

21. Notices and Payments

    23   

22. Right to Process the Gas

    23   

23. Assignment

    24   

24. Miscellaneous

    24   

EXHIBIT A: CONTRACT AREA

EXHIBIT B: RECEIPT POINTS AND DELIVERY POINTS



--------------------------------------------------------------------------------

AMENDED AND RESTATED GAS GATHERING AGREEMENT

THIS AMENDED AND RESTATED GAS GATHERING AGREEMENT (the “Agreement”) is made and
entered into as of the 18th day of August, 2008, effective as to Gas received
commencing September 1, 2008 (the “Effective Date”), by and among COWTOWN
PIPELINE L.P., a Texas limited partnership (“Gatherer”), and QUICKSILVER
RESOURCES INC. (“Producer”), a Delaware corporation. Gatherer and Producer are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties.”

WITNESSETH, THAT:

WHEREAS, Producer is in the business of producing gas and owns or controls Gas
production from one or more wells on the lands within the Contract Area and
desires for Gatherer to gather such Gas for redelivery to Producer or Producer’s
Transporter;

WHEREAS, Gatherer is in the business of providing natural gas gathering services
along its Gathering System and desires to receive, gather and deliver such Gas
to Producer or Producer’s Transporter, subject to the terms and conditions
herein; and

WHEREAS, the Parties entered into that certain Gas Gathering Agreement dated
effective October 1, 2007 (the “Prior Gathering Agreement”) and now desire to
amend and restate the terms as evidenced by this Agreement;

NOW, THEREFORE, for good and valuable consideration the adequacy, receipt and
sufficiency of which are hereby set forth and acknowledged, and for all of the
representations, warranties and mutual covenants set forth herein, Gatherer and
Producer agree to amend and restate the Prior Gathering Agreement as follows:

 

1. Definitions

1.1. For the purpose of this Agreement, the following terms and expressions used
herein are defined as follows:

a. “Btu” shall mean one British thermal unit, which is the quantity of heat
required to raise one pound avoirdupois of pure water from 58.5 degrees
Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of 14.73 pounds per
square inch absolute.

 

Gathering Agreement   3



--------------------------------------------------------------------------------

b. “Component” shall mean those hydrocarbon and non-hydrocarbon molecular
constituents which are definable by industry standards and procedures. Such
Components as used in this Agreement shall be:

N2 - Nitrogen

CO2 - Carbon Dioxide

H2S - Hydrogen Sulfide

C1 - Methane

C2 - Ethane

C3 - Propane

iC4 - Iso-butane

nC4 - Normal Butane

iC5 - Iso-pentane

nC5 - Normal Pentane

C6+ - Hexanes and Heavier Compounds

c. “Contract Area” shall mean that area as outlined on Exhibit A which is
attached hereto and made a part hereof for all purposes and which may be amended
from time to time.

d. “CPI Adjustment” shall mean that percentage equal to the percentage increase
between:

(i) the seasonally unadjusted consumer Price Index for All Urban Consumers (all
items), U.S. city Average (1982-84 =100), as published by the U.S. Department of
Labor, Bureau of Labor Statistics (“CPI-U”) for the month of December of the
second year prior to the Escalation Date; and

(ii) the seasonally unadjusted CPI-U for the month of December immediately
preceding the Escalation Date.

e. “Day” shall mean a period of twenty-four (24) consecutive hours beginning and
ending at seven o’clock a.m. Central Standard Time.

f. “Delivery Points” shall mean the point(s) of interconnect between the
Gathering System and the Transporter receiving Producer’s Gas, which point(s)
are shown on Exhibit B which is attached hereto and made a part hereof for all
purposes.

g. “Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

h. “Electrical Power” shall mean the electricity consumed in the operation of,
and purchased from a utility or like entity which serves, the Gathering System
and any of the related field facilities.

i. “Escalation Date” shall mean the January 1st following the Effective Date and
each January 1st thereafter during the Term.

j. “Fuel and Loss” shall mean the gas volumes and/or Electrical Power used or
consumed in the operation of the Gathering

 

Gathering Agreement   4



--------------------------------------------------------------------------------

System, which shall include, but shall in no way be limited to, (i) fuel or
Electrical Power used for dehydration, compression, conditioning, blending,
treating, or recompression, (ii) gas needed for line pack, (iii) gas vented
during operations, (iv) lost and unaccounted for gas, and (v) any Liquefiable
Hydrocarbons that become separated from the gas while the gas is in the
Gathering System.

k. “Gas” shall mean natural gas which is owned or controlled by Producer and
produced from wells drilled on lands within the Contract Area, including
casinghead gas produced with crude oil, gas from gas wells produced in
association with crude oil (associated gas), and gas from condensate wells
(non-associated gas), and shall include any inerts or impurities contained
therein.

l. “Gathering System” shall mean, but shall in no way be limited to, the gas
gathering pipelines, fuel gas pipelines, dehydration facilities, compression
facilities, junctions, heaters, meters, separators, electric power lines,
communications cables, roads, and other related facilities and equipment,
including the rights to the lands located thereon, necessary to gather and
transport gas from the Gathering System’s Receipt Point(s) to the Delivery
Point(s), from the inlet flange of the pipeline metering facility installed at
the Receipt Point(s) up to the upstream flange of the metering facility at the
Delivery Point(s), and shall include any expansion of the Gathering System as
provided in Paragraph 4.4.

m. “Liquefiable Hydrocarbons” shall mean ethane, propane, iso-butanes, normal
butanes, iso-pentanes, normal pentanes, hexanes and heavier hydrocarbons, and
incidental methane, or any mixtures thereof, which may be recovered or extracted
in the Gathering System.

n. “MCF” shall mean 1,000 standard cubic feet of gas.

o. “MMBtu” shall mean 1,000,000 Btu’s.

p. “MMCF” shall mean 1,000,000 standard cubic feet of gas.

q. “MMCFD” shall mean 1,000,000 standard cubic feet of gas per day.

r. “Month,” “billing month,” “period,” and “accounting period” shall mean the
period beginning at seven o’clock a.m. on the first day of a calendar month and
ending at seven o’clock a.m. on the first day of the next succeeding calendar
month.

s. “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, cooperative, or other entity.

 

Gathering Agreement   5



--------------------------------------------------------------------------------

t. “psia” shall mean pounds per square inch absolute.

u. “psig” shall mean pounds per square inch gauge.

v. “Receipt Points” shall mean the inlet flange of Gatherer’s metering
facilities located at or near each of Producer’s wells located within the
Contract Area or such other point as may be mutually agreed upon by the Parties.
The Gathering System’s Receipt Point(s) are listed on Exhibit B to this
Agreement which is attached hereto and made a part hereof for all purposes and
which may be amended from time to time to reflect the addition or deletion of a
Receipt Point.

w. “SCF” or “standard cubic foot of gas” shall mean the amount of Gas necessary
to fill a cubic foot of space when the Gas is at a pressure of 14.65 pounds per
square inch absolute and a temperature of 60 degrees Fahrenheit.

x. “Term” shall have the meaning set forth in Section 18.

y. “Total Delivered Quantities” shall have the meaning set forth in
Section 10.1.

z. “Transporter” shall mean the receiving pipeline(s) downstream of the
Gathering System into which the Gas gathered hereunder is to be delivered at the
Delivery Point(s).

 

2. Dedication of Contract Area

2.1. Subject to the terms and provisions hereof, Producer dedicates and agrees
to deliver or cause to be delivered to Gatherer at Gatherer’s Receipt Point(s)
the total volume of Gas owned or controlled by Producer lawfully produced from
wells now or hereafter drilled on the lands within the Contract Area or lands
pooled therewith excluding Gas reserved or utilized by Producer in accordance
with the terms of Section 3. Any transfer by Producer of its right, title, or
interest in the Gas to a third party, whether by farmout, contract, or
otherwise, shall be made specifically subject to this Agreement. Producer will
notify any person to whom Producer transfers all or a portion of its right,
title, or interest in the Gas that such Gas is dedicated pursuant to the terms
of this Agreement to be gathered by Gatherer, and Producer shall obtain such
third party’s agreement to continue delivering such Gas to Gatherer during the
term of and in accordance with this Agreement. Producer will notify Gatherer of
any such transfer within 10 days of the effective date. Failure of Producer to
so notify Gatherer will not impair Gatherer’s rights under this Agreement.

2.2. Gas shall be delivered to the Receipt Point(s) after standard mechanical
separation by Producer for the removal of free water and free liquid
hydrocarbons, but shall not otherwise be processed by Producer for the removal
of Liquefiable Hydrocarbons.

 

Gathering Agreement   6



--------------------------------------------------------------------------------

2.3. Gatherer agrees that subject to the provisions hereof, it will receive Gas
from the Receipt Point(s) and will cause the redelivery of such Gas to Producer
or Producer’s Transporter at the Delivery Point(s).

 

3. Reservations of Parties

3.1. Producer reserves all liquid hydrocarbons, oil, or condensate removed by
Producer by means of mechanical gas-liquid separators (including
heater-treaters), drips, and/or lines from the Gas prior to delivery to
Gatherer. If mechanical cooling is performed by Producer to meet the temperature
specifications of this Agreement, Producer shall not reduce the temperature of
the Gas below 120 degrees Fahrenheit.

3.2. Producer reserves all Gas that may be required for cycling, repressuring,
pressure maintenance, and gas lift operations with respect to gas reservoirs on
the premises committed hereunder; provided, however, that the Gas used in such
operations shall be subject to the terms of this Agreement (to the extent that
such Gas can be economically saved) and delivered Gatherer following the
cessation of such operations.

3.3. Producer reserves that amount of Gas which is required for above ground
development and operation within the Contract Area.

3.4. Producer expressly reserves the right to deliver or furnish to Producer’s
lessor such Gas as required to satisfy the terms of Producer’s oil and gas
leases.

 

4. Receipt Point(s) and Delivery Point(s)

4.1. Producer shall be responsible for all arrangements and, at its own expense,
shall construct, equip, maintain, and operate all facilities (including, but not
limited to, all necessary separation, dehydration, and/or compression
equipment), necessary to deliver the Gas to Gatherer at the Receipt Point(s) at
such pressure as is required and sufficient to enter the Gathering System, but
not to exceed 1,200 psig.

4.2. After the Effective Date, Gatherer may, but shall have no obligation to,
provide additional compression which was not taken into consideration in the
determination of the Gathering Fee provided in this Agreement. In such event,
the fee for such additional compression shall be agreed upon by the Parties but
Producer agrees that the compression fee payable by Producer shall never be less
than Gatherer’s actual cost to perform such compression service. In addition,
Producer will provide its pro rata share of Fuel, as more particularly described
below in Section 10, as well as the cost, if any, for any Electrical Power,
required for operating such compression equipment and any related facilities.

 

Gathering Agreement   7



--------------------------------------------------------------------------------

4.3. Gatherer, at Producer’s expense, shall install, construct and equip all
meters and facilities necessary to measure the Gas at the Receipt Point(s).
Gatherer, at its own expense, shall maintain and operate such meters throughout
the Term of this Agreement.

4.4. Gatherer, in its sole and absolute discretion, may decline to construct a
Gathering System expansion if it determines that it would not be profitable to
do so. In such event, Producer may construct a Gathering System expansion at its
sole cost and expense. The Gathering System expansion must meet all of
Gatherer’s specifications, and Gatherer will be responsible for the meter
station and connection to the existing Gathering System. Gatherer may, at its
election, but within two years (2) of the initial delivery of production from
the Gathering System expansion, acquire the ownership of the Gathering System
expansion installed by the Producer by reimbursing Producer for the actual cost
of the Gathering System expansion with no allowance for inflation or
depreciation. In such event, Producer agrees to execute all assignments or
contracts deemed necessary to accomplish the transfer to Gatherer of title to
the Gathering System expansion, including rights-of-way and easements. In the
event neither Gatherer nor Producer elect to construct the necessary Gathering
System expansion to connect additional wells to the existing Gathering System,
then this Agreement shall terminate as to the Gas produced by Producer from such
additional well or wells.

4.5. Gatherer hereby agrees to deliver the Gas to Producer or Producer’s
nominated Transporter, less Producer’s pro rata share of Fuel and Loss, at the
Delivery Point(s).

 

5. System Operations; Imbalances

5.1. Gatherer shall retain full operational control of the Gathering System and
shall at all times be entitled to schedule deliveries and to operate its
facilities in a manner consistent with safe and prudent operating practices
under the conditions which may exist from time to time. Accordingly, Gatherer
may interrupt the gathering of Gas as necessary to test, alter, modify, enlarge,
expand, maintain or repair any facility or property comprising any part of or
appurtenant to the Gathering System. It is understood and agreed by the Parties
that in order for Gatherer to maintain efficiency in the Gathering System, it
will be necessary to maintain a uniform rate of flow of Gas to the Gathering
system from all sources during each twenty-four (24) hour period. Therefore,
Producer agrees that it will cooperate with Gatherer in regulating the flow rate
of the Gas and in establishing a producing schedule to deliver on a best efforts
basis the Gas at a uniform and continuous flow rate. In the event that Gatherer
enters into an operational balancing agreement with Producer’s Transporter or
any other third party pipeline, Producer hereby agrees to be bound by the terms
set forth therein.

 

Gathering Agreement   8



--------------------------------------------------------------------------------

5.2. It is acknowledged that, because of dispatching and other causes, certain
imbalances may occur between the MMBtu’s of Gas delivered hereunder by Gatherer
to or for the account of Producer at the Delivery Point(s) and the MMBtu’s of
Gas received from or on behalf of Producer at the Receipt Point(s). Such
imbalances, if any, shall be eliminated as soon as practical after each such
occurrence; provided, however, Gatherer shall not be required to eliminate any
imbalance during any month in which the value of the Gas received or delivered,
as determined by Gatherer, is not representative of the market value of natural
gas when the imbalance occurred. Any imbalance remaining following the
termination of this Agreement shall be eliminated during the month following the
month in which termination occurs or as soon as practicable thereafter. Producer
authorizes the operator of each well in the Contract Area to be its agent for
the purpose of providing Gatherer with instructions to adjust allocations of Gas
attributable to that well for gas balancing purposes. Producer represents that
it has the right to make any such adjustments and that such adjustments are
correct. Gatherer may adjust the Gas allocated to that well in accordance with
these instructions but gatherer is not obligated to do so at any time. Gatherer
shall notify Producer of any such allocation change implemented by Gatherer at
the Producer’s operator’s instructions.

5.3. The Parties acknowledge that the Gathering System is connected to the
facilities of Transporter and other pipelines and, as a result, Gatherer shall
be, from time to time, subject to certain requirements imposed by those
pipelines. Accordingly, Gatherer shall have the right under this Agreement to
require Producer to comply with the same third party pipeline requirements with
which gatherer must comply. PRODUCER AGREES TO INDEMNIFY, DEFEND, AND HOLD
GATHERER HARMLESS FROM PRODUCER’S FAILURE TO COMPLY WITH TRANSPORTER’S OR SUCH
OTHER THIRD PARTY PIPELINE REQUIREMENTS.

 

6. Quantity; Nominations and Dispatching

6.1. Subject to Gathering System capacity, Gatherer shall gather that volume of
Gas legally allowed to be produced which is attributable to the interest owned
or controlled by Producer in wells drilled on lands within the Contract Area or
lands pooled therewith; provided, Producer or Producer’s Transporter or nominee
will accept the Gas redelivered on Producer’s behalf at the Delivery Point(s).
Gatherer may, from time to time, find it necessary to shut off entirely or
restrict the flow of gas to the Gathering System notwithstanding anything herein
to the contrary and, in such event, Gatherer shall not be liable to Producer for
the resulting effect thereof. Gatherer shall provide Producer prior notice of
any shut down due to routine maintenance and shall prudently work to minimize
the amount of such downtime.

6.2. Producer shall make all nominations to Transporter in accordance with
Transporter’s nomination procedures, and shall make any and all other
arrangements necessary for transporter to receive Producer’s Gas at the

 

Gathering Agreement   9



--------------------------------------------------------------------------------

Delivery Point(s). Producer shall nominate to Gatherer in writing, not less than
three (3) business Days prior to the first day of each Month during the term of
the Agreement, the daily quantity of Gas (expressed in MCF’s and MMBtu’s) that
Producer shall deliver to Gatherer at the Receipt Point(s) for gathering during
such Month and that Producer or Producer’s Transporter or nominee shall accept
at the Delivery Point(s). As between Producer and Gatherer, Producer shall be
solely responsible for imbalances, penalties, cash-out payments, or other
consequences of any failure to submit timely and proper nominations in
accordance with the requirements of the Transporter or the failure to deliver or
receive quantities of Gas in accordance with said nominations.

6.3. Gatherer and Producer shall designate a dispatcher(s) who shall be
continuously on call for nomination purposes, and shall notify each other in
writing of such dispatcher(s) and their telephone number(s).

6.4. Producer’s dispatcher shall notify Gatherer’s dispatcher(s) in advance of
any anticipated decrease in delivery rate below the daily nominated quantity.
Producer’s dispatcher(s) must obtain the prior written approval from Gatherer’s
dispatcher(s) for any delivery rate in excess of the daily quantity rate.
Gatherer’s dispatcher(s) shall notify Producer’s dispatcher(s) of any
anticipated inability to receive the Gas at a delivery rate less than (a) the
daily nominated quantity rate; or (b) a previously orally authorized delivery
rate in excess of the daily nominated quantity rate.

6.5. The quantity of Gas delivered by Producer at each Receipt Point hereunder
during a month shall be determined in accordance with the allocation procedures
set forth in Section 10 below.

 

7. Quality

7.1. Gatherer shall not be obligated to receive, gather, or redeliver (as the
case may be) Gas delivered by or on behalf of Producer hereunder that fails to
meet the quality specifications of (i) the Transporter at any of the Delivery
Point(s), or (ii) the following specifications:

a. The Gas must be commercial in quality and free from any foreign materials
such as dirt, dust, iron particles, crude oil, dark condensate, free water, and
other impurities; and substances which may be injurious to pipelines or which
may interfere with the gathering, processing, transmission, or commercial
utilization of said Gas;

b. The Gas shall not contain more than seven (7) pounds of water vapor per MMCF;

c. The Gas delivered hereunder shall not exceed a temperature of one hundred
forty (140) degrees Fahrenheit, nor have a hydrocarbon dewpoint below forty
(40) degrees Fahrenheit, at the Receipt Point(s);

 

Gathering Agreement   10



--------------------------------------------------------------------------------

d. The Gas delivered hereunder shall not contain more than:

(i) One-fourth grain of hydrogen sulfide, or five grains of total sulfur, or one
grain mercaptan per one hundred (100) cubic feet;

(ii) one part per million by volume of oxygen;

(iii) that percent by volume of carbon dioxide which would result in the failure
of the Residue Gas to meet the specifications of any Transporter at any of the
Delivery Points, but in no event more than two percent by volume;

(iv) two percent by volume of nitrogen; or

(v) three percent by volume of a combined total of inerts, including, but not
limited to, carbon dioxide and nitrogen Components.

e. No diluents such as carbon dioxide, air, or nitrogen shall be added to the
Gas;

f. The Gas shall contain no carbon monoxide, halogens, or unsaturated
hydrocarbons, and no more than 0.1 parts per million of hydrogen; and

g. The Gas shall have a total heating value of not less than 950 Btu’s nor more
than 1050 Btu’s per cubic foot and 2 GPM ethane and heavier hydrocarbons.

In the event of any conflict as between a Transporter’s specifications and those
appearing above in this Section 7.1, the more stringent or restrictive
specifications shall be satisfied.

7.2. If any of the Gas delivered by Producer hereunder should fail to meet the
quality specifications set forth in Section 7.1 (including those required by a
Transporter), Gatherer may elect to either (i) accept and gather such Gas,
(ii) accept, but treat and/or condition such Gas prior to gathering at an
additional cost, or (iii) refuse to accept such Gas. The acceptance of Gas not
meeting the quality specifications set forth in Section 7.1 shall not be deemed
a waiver of Gatherer’s right to reject such Gas at any later time, and Gatherer
shall be entitled, at any time and from time to time, to decline to accept
proffered deliveries of Gas not meeting the quality specifications set forth
herein.

7.3. If Gatherer elects to accept but treat and/or condition the non-conforming
Gas prior to gathering, Gatherer shall advise the Producer of such election and
associated fees. Producer shall then have a maximum of thirty (30) days to
advise Gatherer if it will treat and/or condition such non-conforming Gas

 

Gathering Agreement   11



--------------------------------------------------------------------------------

and the cost associated with such treatment. If Producer does not elect to treat
and/or condition such non-conforming Gas or fails to make such election within
the specified time period, then Gatherer shall have the right to (i) proceed
with gathering such non-conforming Gas and Producer shall pay to Gatherer all
costs associated with such actions, or (ii) reject and release such
non-conforming Gas from the terms of this Agreement.

 

8. Tests

8.1. Producer and Gatherer do hereby agree as follows:

a. Gatherer shall procure or cause to be procured a sample of Gas at each
Receipt Point and Delivery Point, respectively, and analyze the samples by
chromatographic analysis to determine the Component content (mole percent),
specific gravity, and the Btu content thereof.

b. Tests provided above shall be made by Gatherer using its own equipment or by
an independent testing service at least once in each six month period, or more
frequently in its sole discretion. All such tests shall be made in accordance
with approved engineering practices. Representatives of Producer shall be
entitled to witness such tests, and Producer shall give advance written notice
to Gatherer in the event that it exercises such right.

8.2. Physical constants required for making calculations hereunder shall be
taken from the Gas Processors Association Physical Constants Publication
No. 2145-03 (as amended from time to time). Physical constants for the hexanes
and heavier hydrocarbons portion of hydrocarbon mixtures shall be assumed to be
the same as the physical constants for hexane. The heat content per gallon of
each liquid hydrocarbon Component shall be determined by multiplying the cubic
feet per gallon of such liquid hydrocarbon Component by the heat content per
cubic foot thereof.

 

9. Measurement and Meter Testing

9.1. The unit of volume for measurement of Gas delivered hereunder shall be one
thousand (1,000) cubic feet of Gas (or MCF) at a base temperature of 60 degrees
Fahrenheit and at an absolute pressure of 14.65 psia and saturated with water
vapor. All fundamental constants, observations, records, and procedures involved
in determining the quantity of Gas delivered hereunder shall be in accordance
with the standards prescribed in Report Nos. 3 and 8, of the American Gas
Association, as amended or supplemented from time to time, respectively. It is
agreed that for the purpose of measurement and computations hereunder, the
atmospheric pressure shall be assumed to be 14.7 psia regardless of the
atmospheric pressure at which the Gas is measured and that the Gas obeys the
Ideal Gas Laws as to variations of volume with pressure and specific gravity,
including the deviation from Boyle’s law, shall all be made by

 

Gathering Agreement   12



--------------------------------------------------------------------------------

Gatherer in accordance with applicable rules, regulations, and orders. It is
also agreed that the Gatherer may apply a uniform correction factor for water
vapor if they deem necessary in their sole and absolute discretion.

9.2. Gatherer shall install, maintain, and operate, or cause to be maintained
and operated, a measuring station located at each Receipt Point and Delivery
Point. Said measuring station(s) shall be so equipped with orifice meters,
recording gauges, or other types of meter or meters of standard make and design
commonly acceptable in the industry, and of suitable size and design, as to
accomplish the accurate measurement of Gas delivered hereunder. The changing and
integration of the charts (if utilized for measurement purposes hereunder) and
calibrating and adjusting of meters shall be done by Gatherer. Gatherer shall
have the right to utilize electronic gas measuring equipment should it so
desire.

9.3. Producer may, at its option and expense, install check meters for checking
Gatherer’s metering equipment at each Receipt Point; and the same shall be so
installed as not to interfere with the operation of the Gathering System.

9.4. The temperature of the Gas flowing through the meter shall be determined by
the continuous use of a recording thermometer or device installed by Gatherer,
so that it will properly record the temperature of the Gas flowing through the
meter.

9.5. The specific gravity of the Gas flowing through the meter shall be
determined by methods commonly accepted in the industry. Specific gravities so
determined will be used in calculating Gas deliveries until the next specific
gravity test is made.

9.6. Each Party shall have the right to be present at the time of any
installation, reading, sampling, cleaning, changing, repair, inspection,
testing, calibration, or adjustment done in connection with the other Party’s
measuring equipment used in measuring deliveries hereunder. The records from
such measuring equipment shall remain the property of their owner, but upon
request, each will submit to the other its records and charts, together with
calculations therefrom subject to return within thirty (30) days after receipt
thereof. If meters utilizing charts are used to measure Gas hereunder, then the
charts shall be kept on file for a period of two (2) years, or such longer
period as may be required by law. In addition, any other measurement data shall
also be kept for the same time period. Each Party, during each of the first
three production months, and after that at least semi-annually, or more often if
necessary, shall calibrate the meters and instruments installed by it or cause
the same to be calibrated. Gatherer shall give Producer ten (10) days notice in
advance of such tests so that the latter may, at its election, be present in
person or by its representative to observe adjustments, if any are made.

 

Gathering Agreement   13



--------------------------------------------------------------------------------

9.7. If the metering equipment is found to be inaccurate by two percent (2%) or
more, registration thereof and any payment based upon such registration shall be
corrected at the rate of such inaccuracy for any period of inaccuracy which is
definitely known or agreed upon, or if not known or agreed upon, then for a
period extending back one-half of the time elapsed since the last day of the
calibration. Unless conclusively determined that Gatherer’s measurement
equipment is inaccurate by two percent (2%) or more, Gatherer’s measurement
shall be deemed to be correct for all purposes hereunder, and no adjustment
shall be made to the previous volumes. Following any test, any metering
equipment found to be inaccurate to any degree shall be adjusted immediately to
measure accurately. If for any reason any meter is out of service or out of
repair so that the quantity of Gas delivered through such meter cannot be
ascertained or computed from the readings thereof, the quantity of Gas so
delivered during such period shall be estimated and agreed upon by the Parties
hereto upon the basis of the best available data using the first of the
following methods which is feasible:

a. By using the registration of any check measuring equipment of Producer, if
installed and registering accurately;

b. By correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or

c. By estimating the quantity of deliveries during preceding periods under
similar conditions when the meter was registering accurately.

9.8. If Producer shall notify Gatherer, or if Gatherer shall notify Producer, at
any time that a special test of any Receipt Point meter is desired, the Parties
shall cooperate to secure an immediate verification of the accuracy of such
meter and joint observation of any adjustments. All tests of Gatherer’s
measuring equipment at any Receipt Point shall be made at Gatherer’s expense,
except that the Producer shall bear the expense of tests made at its request if
the inaccuracy found is less than two percent (2%). Expense as used in this
Paragraph 9.8 shall be limited to actual costs of Gatherer as the result of
testing and shall not include any costs incurred by Producer as the result of
witnessing said testing.

9.9. If during any month less than 1,000 MCF of Gas is delivered to a Receipt
Point, (except for reasons of Force Majeure), then Gatherer shall charge a meter
fee applicable to any such Receipt Point equal to four hundred dollars
($400.00). Such fee shall be invoiced to Producer and payable thirty (30) days
after receipt of such invoice.

9.10. The Parties hereto recognize and acknowledge that technological advances
may occur over the term of this Agreement which may render certain measurement
devices obsolete, or less accurate, or less efficient than that which

 

Gathering Agreement   14



--------------------------------------------------------------------------------

may be available. In such event, Gatherer may, with Producer’s approval,
substitute or utilize such available measurement equipment in lieu of any
measurement equipment described above in this Section 9.

9.11. If for any reason the Gas is delivered to Gatherer at a Receipt Point with
pulsations that affect the accuracy of the measurement, Producer shall be
responsible for installing necessary pulsation dampeners, or other devices, to
eliminate or reduce the pulsations to an acceptable level determined by Gatherer

 

  10. Allocation of Gains, Fuel and Loss

10.1. Gatherer shall use generally industry care in transporting Producer’s Gas
from the Point of Receipt to the Delivery Point(s) for Producer’s account or
sale. However, the Parties understand and agree that certain volumetric gains
and losses in the Gas will occur and shall be shared by and among Producer and
other third parties whose gas is transported by Gatherer, in the proportion that
each Person who delivers gas into the Gathering System bears to the total gas
received at the respective Receipt Point. In determining the quantity of Gas
delivered by Producer at each Receipt Point hereunder during a month, Gatherer
shall allocate to Producer at each such Receipt Point a percentage of the total
quantities (expressed in MMBtu’s) reported for such Month by the Transporter at
the Delivery Point(s) (the “Total Delivered Quantities”) equal to 100% of such
Total Delivered Quantities times a fraction, the numerator of which is the
number of MMBtu’s of Gas delivered by Producer during such Month at said Receipt
Point, and the denominator of which is the number of MMBtu’s of all gas
delivered into the Gathering System from all receipt points, minus Producer’s
applicable Fuel and Loss.

10.2. Producer’s pro rata share of such Fuel and Loss shall equal the product of
the total Fuel and Loss utilized, consumed or incurred by the Gathering System,
multiplied by a fraction, the numerator of which is Producer’s MMBtu’s of Gas
metered into the Gathering System at the Receipt Point(s) and the denominator of
which is the total number of MMBtu’s of gas metered into the Gathering System
upstream of the Receipt Point(s).

10.3. In the event Electrical Power is utilized in the operation of the
Gathering System, Producer’s pro rata share shall equal the product of the total
dollar amount paid for such Electrical Power multiplied by a fraction, the
numerator of which is the number of Producer’s MMBtu’s of Gas metered into the
Gathering System upstream of the Receipt Point(s) and the denominator of which
is the total number of MMBtu’s of gas metered into the Gathering System upstream
of the Receipt Point(s), to be invoiced to Producer and paid to Gatherer in
accordance with Section 12 below.

 

Gathering Agreement   15



--------------------------------------------------------------------------------

  11. Fees

11.1. Producer shall pay to Gatherer sixty-two cents ($0.62) per each MMBtu of
its Gas metered at the Receipt Point(s) pursuant to this Agreement (the
“Gathering Fee”).

11.2. On each Escalation Date, the Gathering Fee will increase by a percentage
equal to the CPI Adjustment.

 

12. Accounting, Payments and Credit Assurances

12.1. Gatherer shall furnish to Producer on or before the twenty-fifth
(25th) day of each month a report or statement disclosing information necessary
to enable Producer to make reasonable and accurate statistical and accounting
entries upon its books concerning all phases of this Agreement related to the
preceding month, including any statement of the Gas delivered for Producer’s
account to its Transporter, the total volume of Gas in MCF and in MMBtu measured
at the Receipt Point(s), Producer’s pro rata share of Fuel and Loss and the cost
billed to Gatherer for Electrical Power, if any, and the amounts due Gatherer
for the services provided hereunder. Producer shall remit the amounts due
Gatherer within thirty (30) days after the receipt of Gatherer’s statement.
PRODUCER SHALL INDEMNIFY AND HOLD GATHERER HARMLESS FROM ANY AND ALL CHARGES,
PENALTIES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE ARISING FROM PRODUCER’S
FAILURE TO PAY SUCH PAYMENTS, INCLUDING COSTS AND EXPENSES OF ANY LITIGATION AND
REASONABLE ATTORNEYS’ FEES ASSOCIATED THEREWITH. Unpaid amounts due shall accrue
interest at the lesser of a rate equal to one and one half percent (1.5%) per
month or the maximum rate permitted by law, until the balance is paid in full.

12.2. Each Party shall have the right during reasonable hours to examine books,
records, charts, and original test data of the other Party to the extent
necessary to verify the accuracy of any statement, charge, credit, computation,
test, or delivery made pursuant to any provision hereof. If any such examination
reveals any inaccuracy in any such statement, charge, credit, computation, test,
or delivery, the necessary adjustment shall be promptly made without interest or
penalty. Neither Party will have any right to recoup or recover prior
overpayments or under payments that result from error that occur in spite of
good faith performance if the amounts involved do not exceed fifty dollars
($50.00) per month per Receipt Point.

12.3. Producer shall be responsible for the payment of all royalties due on the
Gas. Producer shall indemnify and hold Gatherer harmless from any and all
claims, actions, causes of action, damages, liability, or obligations arising
out of or in any way related to the payment of the lessor’s royalty or any other
burden or encumbrance affecting the Gas.

 

Gathering Agreement   16



--------------------------------------------------------------------------------

12.4. Notwithstanding any change in ownership of Producer’s properties, Gatherer
shall never be required to make payments or to give notices required under the
provisions of this agreement to more than one party, and, in the event that
Producer’s properties shall ever be owned by more than one party, Gatherer may
withhold (without interest) further payments and notices until all of the owners
of Producer’s properties have designated one party to act for them in all
respects relating to said properties and this agreement, including the rendering
of bills, the submission of charts, and the receipt of payments and notices
hereunder.

12.5. All accounting records and documents directly related to this Agreement
prepared by any Party hereto shall be retained for a period of not less than two
years following the end of the calendar year of their origination. The Parties
further agree that all matters relating to the accounting hereunder for any
calendar year shall be considered correct and not subject to further audit or
legal challenge after two years following the end of the calendar year.

12.6. Producer must maintain such creditworthiness as Gatherer shall reasonably
require. Gatherer’s creditworthiness requirements shall be substantially similar
to those requirements set forth below:

a. Producer will be deemed creditworthy if (i) its long-term unsecured debt
securities are rated at least BBB- by Standard & Poor’s Corporation (“S&P”) and
at least Baa3 by Moody’s Investor Service (“Moody’s”) (provided, however, that
if the Producer’s rating is at BBB- or Baa3 and the short-term or long-term
outlook is Negative, Gatherer may require further analysis as discussed below);
and (ii) the sum of all fees under the Agreement is less than 15% of Producer’s
tangible net worth. The term “tangible net worth” shall mean for a corporation
the sum of the capital stock, paid-in capital in excess of par or stated value,
and other free and clear equity reserve accounts less goodwill, patents,
unamortized loan costs or restructuring costs, and other intangible assets. Only
actual tangible assets are to be included in Gatherer’s assessment of
creditworthiness. In comparing the overall value of a Producer’s agreement to
tangible net worth for credit evaluation purposes, Gatherer will compare the net
present value of the fee obligations under this Agreement to Producer’s current
tangible net worth.

b. If Producer does not meet the criteria described above, then Producer may
request that Gatherer evaluate its creditworthiness based upon the level of
service requested relative to the Producer’s current and future ability to meet
its obligations. Further, if Producer’s creditworthiness does not meet any of
the foregoing criteria Producer will be considered creditworthy if Producer
maintains and delivers to Gatherer an irrevocable guaranty of payment in form
acceptable to Gatherer, or an irrevocable letter of credit from a financial
institution rated at least A- by S&P or at least A3 by Moody’s, in a form
acceptable to Gatherer, in either

 

Gathering Agreement   17



--------------------------------------------------------------------------------

case of the Guaranty or the letter of credit in an amount satisfactory to
Gatherer. The obligation to maintain such credit assurance shall extend until
such time as Producer is deemed creditworthy as defined herein. Producer shall
provide the Guaranty or the letter of credit within twenty (2) days of written
notice by Gatherer.

c. The creditworthiness requirements set forth in this Section 12.6 shall apply
to any permitted assignment (in whole or in part), and to any permitted
permanent release, as applicable, of this Agreement. Gatherer shall apply
consistent evaluation practices to all similarly situated producers to determine
Producer’s financial ability to perform the payment obligations due to Gatherer.
These creditworthiness requirements shall apply to any assignment (in whole or
in part) of this Agreement, or to any permanent release of this Agreement.

 

13. Warranty

13.1. PRODUCER warrants the title to all Gas and all components thereof which
shall be delivered by Producer to Gatherer hereunder, the right to enter into
this Agreement with reference to such Gas, and that such Gas is free from all
liens and adverse claims; and AGREES, IF NOTIFIED THEREOF BY GATHERER, TO
INDEMNIFY, DEFEND AND HOLD GATHERER HARMLESS FROM AND AGAINST ANY AND ALL SUITS,
ACTIONS, LOSSES, DEBTS, ACCOUNTS, DAMAGES, COSTS AND EXPENSES ARISING FROM OR
OUT OF ANY ADVERSE CLAIM AS TO PRODUCER’S TITLE, INCLUDING BUT NOT LIMITED TO ,
ANY ADVERSE CLAIMS BROUGHT BY OR THROUGH A MINERAL INTEREST OR ROYALTY OWNER, TO
OR AGAINST THE GAS. Producer agrees to make settlement for all royalties,
overriding royalty interests, and/or production payments due and payable on the
Gas delivered to Gatherer hereunder, any components of the Gas extracted or
saved therefrom, and the sale and disposition of the Gas to the thereof, all in
accordance with the terms of the leases from which gas processed hereunder is
produced, applicable instruments of title, and all amendments thereto.

13.2. If Producer’s title to the Gas is questioned, Gatherer may withhold
payments of proceeds due hereunder without interest up to the amount of the
claim until title is free from such questions or until Producer furnishes a bond
satisfactory to Gatherer conditioned to save Gatherer harmless, or other surety
satisfactory to Gatherer.

 

14. Taxes

14.1. Producer shall pay or cause to be paid all production, severance and ad
valorem taxes, assessments, and other charges levied or assessed against the Gas
gathered hereunder, and all taxes and statutory charges levied or assessed
against any of Producer’s properties, facilities, or operations.

 

Gathering Agreement   18



--------------------------------------------------------------------------------

Producer shall reimburse Gatherer to the extent of any severance or other such
taxes paid by Gatherer on behalf of Producer.

14.2. Gatherer shall pay all taxes and statutory charges levied or assessed
against the Gathering System and operations concerning such system.

 

15. Indemnity

15.1. As between the Parties, and as to liability, if any, accruing to either
Party hereto or to any third party, Producer shall be solely liable for and in
control and possession of the Gas deliverable hereunder until the Gas is
delivered to Gatherer at the Receipt Point(s). Gatherer shall be solely liable
for and in control and possession of the Gas deliverable hereunder until the gas
is delivered to Producer or to the Transporter on Producer’s behalf at the
Delivery Point(s), whereupon Producer shall again be in control and possession
thereof and bear the risk of loss of the Gas delivered to Transporter.

15.2. PRODUCER SHALL BE AFFORDED ACCESS TO GATHERER’S PROPERTY AND THE
FACILITIES TO THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, AND PRODUCER SHALL FULLY OBSERVE AND COMPLY WITH ALL OF
GATHERER’S SAFETY PRACTICES AND PROCEDURES WHILE ON THE PREMISES. PRODUCER
HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND, AND DISCHARGE
GATHERER AND ITS AFFILIATED COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS FOR, FROM AND AGAINST ANY AND ALL
JUDGMENTS, EXECUTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS
OF MONEY, ACCOUNTINGS, DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND
EXPENSES (INCLUDING COURT COSTS, REASONABLE COSTS OF INVESTIGATION, DEFENSE AND
ATTORNEY’S FEES) FOR THE INJURY TO OR DEATH OF ANY PERSON (INCLUDING, WITHOUT
LIMITATION, EACH OF PRODUCER’S AND GATHERER’S EMPLOYEES, AGENTS AND CONTRACTORS)
OR PROPERTY DAMAGE OF ANY NATURE, KIND OR DESCRIPTION OR ANY OTHER CLAIM OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON OR ENTITY, WHETHER LEGAL OR
EQUITABLE, WHICH ARISES OUT OF, RESULTS FROM OR IS IN ANY WAY RELATED TO
(I) PRODUCER’S OWNERSHIP AND CONTROL OF THE GAS PRIOR TO THE TIME THAT THE GAS
PASSES THROUGH THE GATHERING SYSTEM RECEIPT POINT(S) AND AFTER THE RESIDUE GAS
PASSES THROUGH THE DELIVERY POINT(S), (II) PRODUCER’S OWNERSHIP AND OPERATION OF
THE WELLS LOCATED WITHIN THE CONTRACT AREA AND ANY FACILITIES OR EQUIPMENT
INSTALLED OR MAINTAINED BY PRODUCER UPSTREAM OF THE GATHERING SYSTEM RECEIPT
POINT, REGARDLESS OF WHETHER SUCH WAS REQUIRED BY THE TERMS OF THIS AGREEMENT,
(III) THE

 

Gathering Agreement   19



--------------------------------------------------------------------------------

PERFORMANCE OF ANY OBLIGATIONS, RIGHTS OR DUTIES HEREUNDER, (IV) PRODUCER’S
BREACH OF THIS AGREEMENT, OR (V) ANY VIOLATION OF THE LAW, REGARDLESS OF
GATHERER’S SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE.

GATHERER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND AND
DISCHARGE PRODUCER AND ITS AFFILIATED COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS,
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS, FOR, FROM AND AGAINST
ANY AND ALL JUDGMENTS, EXECUTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS,
DEBTS AND SUMS OF MONEY, ACCOUNTINGS, DUES, PENALTIES, FINES, CLAIMS (INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR CONTRIBUTION), LIABILITIES, LOSSES, COSTS,
DAMAGES AND EXPENSES (INCLUDING COURT COSTS, REASONABLE COSTS OR INVESTIGATION,
DEFENSE AND ATTORNEY’S FEES) OF ANY NATURE, KIND OR DESCRIPTION BROUGHT BY ANY
PERSON OR ENTITY, WHETHER LEGAL OR EQUITABLE, WHICH ARISE OUT OF, RESULT FROM OR
ARE IN ANY WAY RELATED TO (I) GATHERER’S OWNERSHIP AND CONTROL OF THE GAS AFTER
THE GAS PASSES THROUGH THE GATHERING SYSTEM RECEIPT POINTS TO THE TIME THAT THE
GAS PASSES TO THE DELIVERY POINT(S), (II) GATHERER’S OWNERSHIP AND OPERATION OF
THE GATHERING SYSTEM, (III) THE SERVICES PROVIDED BY GATHERER PURSUANT TO THIS
AGREEMENT, (IV) GATHERER’S BREACH OF THIS AGREEMENT, OR (V) ANY VIOLATION OF THE
LAW, REGARDLESS OF PRODUCER’S SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE.

THE INDEMNIFICATION RIGHTS HEREIN SHALL BE CUMULATIVE OF, AND IN ADDITION TO,
ANY AND ALL OTHER RIGHTS, REMEDIES OR RECOURSE OF THE PARTIES AND SHALL SURVIVE
ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT. TO THE EXTENT AND ONLY TO THE
EXTENT THE FOREGOING INDEMNIFICATION RIGHTS ARE BY LAW, EITHER INAPPLICABLE OR
NOT ENFORCEABLE, PRODUCER, AND GATHERER SHALL EACH BE RESPONSIBLE FOR THE
RESULTS OF ITS OWN ACTIONS AND FOR THE ACTIONS OF THOSE PERSONS AND ENTITIES
OVER WHICH IT EXERCISES CONTROL.

 

16. Force Majeure

In the event any Party is rendered unable, either wholly or in part, by force
majeure to carry out its obligations under this Agreement, other than the
obligation to make payments due hereunder, it is agreed that on such Party
giving notice and full particulars of such inability by telephone and in writing
to the other Parties as soon as possible after the occurrence of the cause
relied on, then the obligations of the Party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall, as far
as possible, be remedied with all reasonable dispatch. The

 

Gathering Agreement   20



--------------------------------------------------------------------------------

term “force majeure” as employed herein shall mean any act or event which wholly
or partially prevents or delays the performance of obligations arising under
this Agreement if such act or event is not reasonably within the control of and
not caused by the fault or negligence of the Party claiming force majeure and
which by the exercise of due diligence such Party is unable to prevent or
overcome, including, without limitation, by the following enumeration: acts of
God; strikes; lockouts; or other industrial disturbances; acts of the public
enemy; wars; blockades; insurrections; riots; epidemics; landslides; lightning;
earthquakes; fires; storms; floods; washouts; arrests and restraints of
governments and people; civil disturbances; explosion, breakage, or accidents to
machinery, plant facilities, or lines of pipe; the necessity for making repairs
to or alterations of machinery, plant facilities, or lines of pipe; freezing of
wells or lines of pipe; partial or entire failure of wells; and the inability of
either Producer or Gatherer to acquire, or the delays on the part of either
Producer or Gatherer in acquiring, at reasonable cost and after the exercise of
reasonable diligence: (a) any servitude, rights-of-way grants, permits, or
licenses; (b) any materials or supplies for the construction or maintenance of
facilities; and (c) any permits or permissions from any governmental agency if
such are required. It is understood and agreed that the settlement of strikes or
lockouts shall be entirely within the discretion of the Party having the
difficulty and that the above requirements that any force majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the sole discretion of the Party having the difficulty.

 

17. Unprofitable Operations and Rights of Termination

17.1. If, in the sole and absolute opinion of Gatherer, (a) the gathering of Gas
from any well or wells or any Receipt Point(s), or (b) the delivery of Gas to
any Delivery Point(s), under this Agreement, is or becomes uneconomical due to
its volume, quality, government regulations, or for any other cause, Gatherer
shall not be obligated to gather or may cease gathering the Gas so long as such
condition exists. Gatherer agrees that in its determination of uneconomical
gathering, the same criteria shall be used for the Gas as for all other gas
being gathered through the Gathering System. In the event that Gatherer refuses
to gather the Gas, Producer may dispose of the Gas not gathered as it sees fit;
provided that Gatherer at any time thereafter shall have the right to gather all
of the Gas refused, if refused for reason or reasons resulting from an act of
Producer or lack of action on the part of Producer, conditioned upon Gatherer
giving Producer at least two (2) months’ notice of its election so to do.

17.2. Nothing herein shall be construed to require Producer to drill any well or
to continue to operate any well which a prudent operator would not in like
circumstances drill or continue to operate.

17.3. It is agreed that Gatherer shall not be obligated to expand the Gathering
System in order to provide capacity hereunder.

 

Gathering Agreement   21



--------------------------------------------------------------------------------

18. Term

This terms of this Agreement shall be effective from the Effective Date and,
subject to the other provisions hereof, shall continue in full force and effect
until August 10, 2017 (the “Primary Term”) and shall be automatically renewed
for one (1) year periods thereafter unless on or before ninety (90) days prior
to the expiration of the Primary Term or the expiration of a one (1) year
renewal period a Party hereto provides written notice of termination (the
“Term”).

 

19. Regulatory Bodies

This Agreement and the provisions hereof shall be subject to all valid
applicable federal, state, and local laws, order, rules, and regulations.
Producer and Gatherer have entered into this Agreement with the understanding,
and in reliance on the fact, that this Agreement and/or performance of this
Agreement are not and will not be subject to the jurisdiction or regulation of
the Federal Energy Regulatory Commission (“FERC”). If this Agreement and/or
performance of this Agreement becomes subject to such jurisdiction and/or
regulation, this Agreement shall automatically terminate unless Producer and
Gatherer agree, in writing, within thirty (30) days of the effective date of the
attachment of any such jurisdiction and/or regulation, that this Agreement shall
continue after such effective date.

 

20. Disputes

20.1. Should a dispute arise between the Parties, the Parties shall promptly
seek to resolve any such dispute by negotiations among the senior executives of
the Parties who have the authority to settle such dispute (“Senior Executives”)
prior to the initiation of any lawsuit. The Senior Executives shall meet at a
mutually acceptable time and place within fifteen (15) days and thereafter as
often as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. All negotiations and communications pursuant to
this Section shall be treated and maintained by the Parties as confidential
information and shall be treated as compromise and settlement negotiations for
purposes of the federal and state Rules of Evidence. If the matter has not been
resolved within thirty (30) days after the initial meeting of the Senior
Executives, or such longer period as may be mutually agreed upon, either Party
may initiate a lawsuit.

20.2. In any suit filed by a Party hereto to resolve a dispute arising under
this Agreement or related to the services provided hereunder, each Party hereby
covenants and agrees to take all steps necessary to waive a trial by jury.

 

Gathering Agreement   22



--------------------------------------------------------------------------------

21. Notices and Payments

Any notice, request, demand, statement, or bill provided for in this Agreement
shall be in writing and delivered by hand, mail, or facsimile. All such written
communications shall be effective upon receipt by the other party at the address
of the parties hereto as follow:

 

 

Producer

     Statements:    Quicksilver Resources Inc.      777 West Rosedale Street  
  

Fort Worth, Texas 76104

Attn: Revenue Accounting

  Payments:    Quicksilver Resources Inc.      777 West Rosedale Street     

Fort Worth, Texas 76104

Attn: Accounting

  Contractual:    Quicksilver Resources Inc.      777 West Rosedale Street     

Fort Worth, Texas 76104

Attn: Marketing

 

Gatherer

     Statements:    Cowtown Pipeline L.P.      777 West Rosedale Street     

Fort Worth, TX 76104

Attn: Revenue Accounting

  Payments:    Cowtown Pipeline L.P.      777 West Rosedale Street     

Fort Worth, TX 76104

Attn: Accounting

  Contractual:    Cowtown Pipeline L.P.      777 West Rosedale Street     

Fort Worth, TX 76104

Attn: Marketing

Any of the Parties may designate a further or different address by giving
written notice to the other Parties.

 

22. Right to Process the Gas

Producer agrees that Gatherer shall have the right to process, or cause to be
processed, blend, or cause to be blended, the Gas delivered hereunder for the
extraction of natural gas liquids and other valuable components, to the extent
that Gatherer or its affiliates constructs, acquires or otherwise obtains access
to facilities capable of processing such Gas. Upon written notice to Producer
that Gatherer is ready and willing to exercise this right, the Parties will
proceed to negotiate in good faith the terms and fees for the processing of the
Gas at any such facility.

 

Gathering Agreement   23



--------------------------------------------------------------------------------

23. Assignment

This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, successors, and assigns of the respective Parties
hereto, but no transfer of or succession to the interest of any Party hereunder,
either wholly or partially, shall affect or bind the other Parties until it
shall have been furnished with the original instrument or with the proper proof
that the claimant is legally entitled to such interest.

 

24. Miscellaneous

24.1. No waiver by any Party of any one or more defaults in the performance of
any provision of this Agreement shall operate or be construed as a waiver of any
default or future defaults, whether of a like or different character.

24.2. No modifications of the terms and provisions of the Agreement shall be
made except by the execution of written agreements. This Agreement contains the
entire agreement between the Parties and there are no oral promises, agreements,
or warranties affecting it.

24.3. The descriptive headings of the provisions of these general provisions are
formulated and used for convenience only and shall not be deemed to affect the
meaning or construction of any such provisions.

24.4. This Agreement supersedes and replaces the Prior Gathering Agreement, and
any other contract(s) or agreements(s) which may exist between the Parties
covering the gathering or processing of the Gas dedicated hereunder, .

24.5. Nothing in this Agreement is intended to create a partnership or joint
venture under state law or to render the Parties hereto jointly and severally
liable to any third party. Each of the Parties elects to be excluded from the
provisions of Subchapter K, Chapter 1 of Subtitle A, of the Internal Revenue
Code of 1986 pursuant to the provisions of Article 761(a) of such code and from
any similar provisions of state law. Gatherer shall timely file such evidence of
this election as may be required under applicable law.

24.6. Should any section, paragraph, subparagraph, or other portion of this
Agreement be found invalid as a matter of law in a duly authorized court, or by
a duly authorized government agency, then only that portion of the Agreement
shall be invalid. The remainder of the Agreement which shall not have been found
invalid shall remain in full force and effect.

 

Gathering Agreement   24



--------------------------------------------------------------------------------

24.7. THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE, AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION,
PROVISIONS CONCERNING LIMITATIONS OF ACTIONS) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, NOTWITHSTANDING ANY
CONFLICT-OF-LAWS DOCTRINES OF SUCH STATE OR OTHER JURISDICTION TO THE CONTRARY.
ALL MATTERS LITIGATED BY OR BETWEEN THE PARTIES THAT INVOLVE THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, OR ANY RELATED DOCUMENTS OR MATTERS HEREUNDER SHALL
BE BROUGHT ONLY IN FORT WORTH, TARRANT COUNTY, TEXAS.

24.8. This Agreement was prepared jointly by the Parties hereunder and not by
any Party to the exclusion of the other.

24.9. Producer recognizes and acknowledges Gatherer’s proprietary interest in
this Agreement, and Producer agrees not to divulge any of the contents hereof to
any other person, firm, corporation, or other entity. Producer agrees to be
responsible for enforcing the confidentiality of this Agreement and agrees to
take such action as necessary to prevent any disclosure by any of its agents or
employees.

[SIGNATURE PAGE FOLLOWS]

 

Gathering Agreement   25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in several
originals as of the Effective Date.

 

  PRODUCER   Quicksilver Resources Inc.   By:   /s/ Stan Page    

Stan Page

Vice President – U. S. Operations

  GATHERER   Cowtown Pipeline L.P., a Texas limited partnership   By:  

Cowtown Pipeline Management, Inc., a

Texas corporation, its general partner

    By:  

/s/ Thomas F. Darden

Thomas F. Darden

Chairman of the Board

 

Gathering Agreement   26



--------------------------------------------------------------------------------

EXHIBIT A

to the

AMENDED AND RESTATED GAS GATHERING AGREEMENT

This Exhibit A is attached to the Amended and Restated Gas Gathering Agreement
(the “Agreement”) dated effective September 1, 2008 by and between Quicksilver
Resources Inc., as Producer, and Cowtown Pipeline L.P., as Gatherer, and made a
part thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.

Contract Area

[Lands located in Tarrant County, Texas depicted on attached plat]

 

Gathering Agreement   27



--------------------------------------------------------------------------------

LOGO [g291270g21q73.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

to the

AMENDED AND RESTATED GAS GATHERING AGREEMENT

This Exhibit B is attached to the Amended and Restated Gas Gathering Agreement
(the “Agreement”) dated effective September 1, 2008 by and between Quicksilver
Resources Inc., as Producer, and Cowtown Pipeline L.P., as Gatherer, and made a
part thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.

Gathering System Receipt Point(s)

 

Gathering System Receipt

Point

  

Survey

   Meter/CDP  

Boswell-North 1-5

Boswell-South 6-9

        TX 20426   

Exelon North

Exelon South

Olcott-North

        TX 20616   

Olcott South

Martin 820

Duke

City of Arlington

Lawhon #1 and #2

Fedex

SE Freightline

Louis Land

Sun valley

South Loop 820

        TX 20673   

Delivery Point(s) to Transporter

 

Delivery Point

  

Transporter

  

Meter

Handley Quicksilver

   Energy Transfer Fuel, LP    #009783

 

Gathering Agreement   28